MEMORANDUM **
California state prisoner Donald Gene Phillips appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
As the state concedes, its contention that a Certificate of Appealability is required for this appeal is foreclosed. See *756Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005).
Phillips contends that the imposition of a parole term by the California Department of Corrections exceeded the terms of his plea agreement, in violation of his due process rights. We conclude that the state court’s decision rejecting this contention was neither contrary to, nor an unreasonable application of, clearly established federal law, nor was it based on an unreasonable determination of the facts in light of the evidence presented in the state court proceeding. See 28 U.S.C. § 2254(d)(1), (d)(2); see also Santobello v. New York, 404 U.S. 257, 261-62, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971); Buckley v. Terhune, 441 F.Bd 688, 694 (9th Cir.2006) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.